Citation Nr: 0313368	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  95-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a liver disability on a 
direct basis or as residual to Agent Orange herbicide 
exposure.  

Entitlement to service connection for a skin disability on a 
direct basis or as residual to Agent Orange herbicide 
exposure.  

(The issue of entitlement to service connection for 
sarcoidosis on a direct basis or as residual to Agent Orange 
herbicide exposure will be the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1962 to March 1967, including service in the 
Republic of Vietnam from December 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied service connection for 
sarcoidosis, for a skin disability, and for a liver 
disability, each claimed on a direct basis or as residual to 
Agent Orange herbicide exposure.  The claimant appeared and 
offered testimony in support of his claims at a hearing held 
in March 1996 before an RO Hearing Officer.

This case was previously before the Board in January 1999, at 
which time the Board remanded the current issues to the RO 
for additional development of the evidence, as specified on 
that Remand order.  The actions requested on remand have been 
satisfactorily completed in part, and the case had been 
returned to the Board for further appellate consideration.  

Pursuant to VAOPGCPREC 1-2003 (May 21, 2003), the Board is 
undertaking additional development of the issue of 
entitlement to service connection for sarcoidosis on a direct 
basis or as residual to Agent Orange herbicide exposure.  
Following the Board's development, the veteran will be 
notified before further action is taken on the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal for service connection for 
a liver disorder and a skin disorder on a direct basis or as 
residual to AO herbicide exposure has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate those claims 
have been fully met.

2.  A liver disorder was not shown during active service or 
within the initial postservice year, and numerous private and 
VA medical examinations have disclosed no evidence of 
organomegaly, while all postservice liver function tests have 
been within normal limits; a current liver disorder has not 
been demonstrated or diagnosed.  

3.  A chronic skin disorder was not manifest during active 
service or within the initial postservice year, and chloracne 
or other acneform disease consistent with chloracne has not 
been demonstrated or diagnosed.  


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
active service, porphyria cutanea tarda has not been 
demonstrated or diagnosed, and the incurrence of a liver 
disorder as residual to AO herbicide exposure may not be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103 (West 2000);  
38 C.F.R. §§ 3.103, 3.307(a)(6), 3.309(e) (2002). 

2.  A chronic skin disorder was not incurred in or aggravated 
by active service, chloracne or other acneform disease 
consistent with chloracne has not been demonstrated or 
diagnosed, and the incurrence of a skin disorder as residual 
to AO herbicide exposure may not be presumed.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103 (West 2000);  38 C.F.R. §§ 3.103, 
3.307(a)(6), 3.309(e) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty in the United 
States Marine Corps from April 1962 to March 1967, including 
service in the Republic of Vietnam from December 1965 to May 
1966.  

The claimant's service medical records show that at the time 
of service entry, he denied any history of a skin disorder, 
asthma or shortness of breath, or liver trouble.
His service entrance examination disclosed mild psoriasis of 
the elbow and knee, while his abdomen and vicera were normal, 
his lungs and chest were normal, and a chest X-ray was 
negative.  In May 1966, the claimant sustained a self-
inflicted gunshot wound of the left foot.  His service 
medical records are silent for complaint, treatment, findings 
or disagnoses of a skin disorder, a pulmonary disorder, or a 
liver disorder during his period of active service.  A report 
of medical examination conducted at the U.S. Navy Hospital, 
St. Albans, in July 1966, showed no abnormalities of the 
skin, while laboratory studies, including stool, were 
negative for any pertinent findings, and a chest X-ray was 
negative.  Medical examinations conducted in connection with 
Medical Board proceedings in October 1966 and in March 1967 
showed that physical examination was "entirely within normal 
limits", while laboratory studies were negative for any 
pertinent findings, and a chest X-ray was negative.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
March 1967, made no mention of a skin, lung, or liver 
disorder.  

A report of VA general medical examination, conducted in 
April 1967, disclosed no pathology of the skin, respiratory 
system or digestive system.  Another report of VA 
examination, conducted in May 1972 shows that a chest X-ray 
disclosed no pleural, pulmonary, or mediastinal pathology.

An Agent Orange data base examination in March 1986 noted 
that the claimant's abdomen was soft and without 
organomegaly, while there was a palpable liver edge, with no 
evidence of a skin disorder.  VA outpatient treatment records 
in March 1986 revealed a mild seborrheic dermatitis and 
contact dermatitis was noted behind the ears and left wrist.  
In May 1996 small, diffuse scaly patches were noted at the 
bridge of the nose and diffusely behind the ears.  

In July 1994, more than 27 years after final service 
separation, the claimant sought service connection for 
multiple disorders, including skin, liver and respiratory 
problems, each claimed on a direct basis or as residual to 
Agent Orange herbicide exposure while serving in the Republic 
of Vietnam.  

A VA Agent Orange data base examination, conducted in January 
1995, cited the claimant's history of AO herbicide exposure 
while serving in the Republic of Vietnam with  "E" Company, 
2nd Battalion, 9th Marine Regiment, 3rd Marine Division, from 
December 1965 to May 1966.  He reported a history of 
intermittent shortness of breath and upper respiratory 
infections, as well as a history of sarcoidosis in 1991.  
Examination disclosed no current findings of sarcoidosis, 
while the liver edge was palpable.  A VA chest X-ray in 
January 1995 disclosed that the cardiac silhouette was not 
enlarged; that prominence of the right haulm was probably 
vascular; and that no infiltrates or congestive heart 
failure, or other active disease was present.   

A rating decision of April 1995 denied service connection for 
sarcoidosis, for a skin disability, and for a liver 
disability, each claimed on a direct basis or as residual to 
Agent Orange herbicide exposure.  The claimant was notified 
of those adverse determinations and of his right to appeal.  

The claimant filed a timely Notice of Disagreement, and 
submitted an April 1995 report from a private physician, Dr. 
J.I., showing that computerized axial tomography (CT) scans 
in February and April 1991 disclosed increased interstitial 
markings, bilaterally; a 4mm. pleural-based parenchyma nodule 
within the medial segment of the right middle lobe; and a 
5mm. nodule within the left lower lobe, unchanged from 
previous studies.  Examination of the mediastinum revealed 
marginally enlarged pretrachial, precarinal and right hilar 
lymph nodes, with no significant interval change from 
previous studies.  A small right auxiliary space lymph node 
was present, and fatty infiltration of the visualized portion 
of the liver was also seen.  The impression was increased 
interstitial markings, bilaterally; tiny pleural-based nodule 
within the right middle lobe; 5mm. nodule within the left 
lower lobe, unchanged from previous studies; and marginally 
enlarged pretrachial, precarinal and right hilar lymph nodes, 
with no significant interval change 

A Statement of the Case was provided the claimant and his 
representative in August 1995.

VA outpatient treatment records from the VAMC, Brooklyn, 
dated from March 1986 to June 1989, show that the claimant 
was seen in March 1986 with complaints of being exposed to AO 
herbicide, and cited a history of dermatitis behind his ears, 
and on his neck and scrotum.  Examination revealed a 
seborrheic dermatitis behind the ears and contact dermatitis 
of the wrist.  An AO screening examination, conducted in 
March 1986, cited a history of smoking two packs daily for 30 
years, of having a skin rash for four years, and of having 
pneumonia in 1969.  Examination disclosed that his abdomen 
was soft, without organomegaly.  The chest was symmetrical 
and without rales, wheezes, or rhonchi.  Chest X-ray revealed 
no evidence of pleural, pulmonary, mediastinal or cardiac 
pathology.  In May 1986, small, diffuse scaly patches were 
noted at the bridge of the nose and diffusely behind the 
ears.  

A VA hospital summary, dated in June 1989, show that the 
claimant was admitted for complaints of intermittent chest 
pains since the previous week, with shortness of breath.  The 
diagnosis was atypical chest pain, rule out unstable angina.  
A cardiac work-up was negative, and Mylanta relieved his 
chest pain.  The claimant signed out of the hospital the 
following day.  

An undated letter from Dr. M.W., a private dermatologist, 
stated that the claimant was seen in February and March 1991 
for neurodermatitis of the ankles and elbows, and treated 
with Topicort Cream, an Actiderm pad, and intralesional 
steroids.  

Private treatment records from Dr. M.M., a physician and 
radiologist, show that chest X-rays in February 1991 
disclosed symmetrical bilateral hilar prominence, most likely 
due to bronchitis.  The pleural lung fields were clear, with 
no infiltrate or consolidation, and the mediastinum was not 
widened.  A radiographic recheck in 30 days was recommended, 
to see if the bilateral hilar prominence remains the same, 
and it was indicated that if so, Boeck's sarcoid should be 
considered, as well as lymphoma, and a CT scan should be done 
to rule out any possible hilar pathology.  A CT scan of the 
chest in February 1991 disclosed right paratracheal and hilar 
adenopathy, with no evidence of a pulmonary-based mass 
lesion, while the pleural surfaces were smooth, no effusions 
were seen, and bronchovascular markings and interstitial 
markings were unremarkable.  The impression was right 
paratracheal and hilar adenopathy, and the differential 
diagnosis included sarcoid or lymphoma.  Liver function tests 
in February 1991 were within normal limits.  A sonogram of 
the abdomen in March 1991 disclosed that the liver was normal 
in size, and texture, without focal masses.

Private treatment records from Dr. G.C.B., dated from March 
to June 1991, showed that in March 1991, the claimant 
underwent an excisional biopsy of the right groin lymph node, 
and that in June 1991, he underwent a marginally enlarged 
pretrachial, precarinal and right hilar lymph nodes, with no 
significant interval change.

A hospital summary from The Methodist Hospital, dated in June 
1991, shows that the claimant was admitted with complaints of 
a mass in his chest.  He reported smoking, but denied any 
history of asthma, liver disease or hepatitis, chest pain on 
coughing or deep inspiration.  Examination disclosed clear 
breathing sounds, with no abnormal respiratory sounds, and 
the diagnosis was lymphadenopathy.  A chest X-ray revealed 
that the hilar shadows and bronchovascular markings were 
normal in extent, both lungs were clear, and the diaphragm 
shadows and costophrenic angles were normal, and the 
diagnosis was no evidence of acute pulmonary disease; normal 
chest X-ray.  The claimant underwent a mediastinoscopy, and 
paratracheal lymph node biopsy, with no complications.  A 
pathology report diagnosed a fragment of fibroadipose tissue 
with fragments of a lymph node showing anthracosis.  The 
postoperative diagnosis was hilar adenopathy, rule out 
lymphoma.  The claimant was noted to continue to smoke 
against medical advice.

Private treatment records from Dr. S.J.R., dated from January 
to May 1995, show that chest X-rays in January and March 1995 
disclosed that the hilar regions and pulmonary vascular 
pattern were unremarkable, there were no active pleural or 
parenchymal disease, the costophrenic angles were sharp, and 
there was no evidence of failure or consolidation.  In 
January 1995, a small soft tissue mass was seen in the 
subcutaneous tissue of the left forearm.  A surgical 
pathology report of a left forearm lesion in March 1995 
showed a diagnosis of lipoma.  

A September 1995 letter from Dr. A.S.P, stated that he had 
treated the claimant from February 1991 to March 1994; that 
he is a two-pack-per day smoker; and that X-rays indicated 
sarcoidosis of the lung.  

In his Substantive Appeal (VA Form 9), received in October 
1995, the claimant requested a VA compensation examination, 
and requested a hearing before an RO Hearing Officer.

A hearing was held in March 1996 before an RO Hearing 
Officer.  The claimant offered testimony in support of his 
claims, expressing a belief that his skin condition, 
sarcoidosis and liver condition were residual to AO herbicide 
exposure while serving in the Republic of Vietnam.  He 
asserted that he experienced two or three lung infections a 
week, starting in 1969; that he was hospitalized at the VAMC, 
Brooklyn at that time; and diagnosed with bronchial pneumonia 
and abscess of the right lung.  He related that his 
respiratory problems started in Vietnam, and denied alcohol 
or drug use.  A transcript of the testimony is of record.

A Hearing Officer's decision, dated in June 1996, denied 
service connection for sarcoidosis, for a skin disability, 
and for a liver disability, each claimed on a direct basis or 
as residual to Agent Orange herbicide exposure.  A 
Supplemental Statement of the Case was provided the claimant 
and his representative in July 1996.

As noted, this case was previously before the Board in 
January 1999, at which time the Board remanded the current 
issues to the RO for additional development of the evidence, 
as specified on that Remand order.  

Private treatment records from Dr. E.H.P., a private 
physician, dated from September 1998 to January 2000, show 
that the claimant was seen in September 1998 with a history 
of sarcoidosis and current complaints of mild shortness of 
breath for the last few days.  Examination disclosed that his 
lungs were negative for rhonchi or wheezes, and a CT scan of 
the chest was recommended.  In December 1998, examination 
revealed no wheezes or rhonchi of the lungs, a CT scan was 
reported to show minimal mediastinal or pleural changes, and 
the abdomen was soft and non-tender.  The assessment was 
sarcoidosis.  In January 2000, the veteran had no complaints, 
and examination disclosed a healed scar in the mid 
supraclavicular area, with no evidence of adenopathy, while 
the lungs were clear to auscultation and percussion, and the 
abdomen was soft and non-tender, and without organomegaly.  
Healed scars from infected epidermal cysts of the back were 
noted.  The impression was history of sarcoidosis and , and 
status post healed scars from infected epidermal cysts of the 
back.  

VA outpatient treatment records from the VAMC, Albany, dated 
from May 2000 to October 2002, show that the claimant was 
seen in May 2000 with complaints of intermittent shortness of 
breath and chest pain, while denying others complaints.  He 
offered a pertinent history of sarcoidosis in 1991, 
mediastinoscopy in 1991, lymph node biopsy of the right groin 
in 1991, and a left epidermal cyst in 1998.  The claimant 
alleged that he smoked one pack per day, but quit a few days 
ago, and that he drank alcohol occasionally.  He reported 
that his brother died of lung cancer, while his father died 
of heart disease.  Examination revealed that his lungs were 
clear to auscultation and percussion, bilaterally, while the 
abdomen was soft and nondistended, without hepatomegaly, and 
his skin showed no suspicious lesions or evidence of 
lymphadenopathy.  The assessment was chest pain with 
shortness of breath, and the examiner noted that such could 
be related to sarcoid, but noted that he had multiple risk 
factors for heart disease, including a history of smoking, 
hypertension, hypercholestremia, and appositive family 
history.  An electrocardiogram was negative, and pulmonary 
functions tests were normal.  A repeat CT scan was scheduled 
to evaluate sarcoidosis, and laboratory tests were scheduled.

VA outpatient treatment records from the VAMC, Albany, show 
that the claimant was again seen in December 2000, at which 
time he denied any acute complaints, and denied shortness of 
breath, wheezing or cough, or chest pain, palpitations or 
othnopnea.  Examination disclosed no that the lungs were 
clear to auscultation and percussion, bilaterally, while the 
abdomen was soft and nondistended, without hepatomegaly.  The 
assessment was that the claimant's sarcoidosis was stable.  
The claimant was again seen in March 2001, and indicated that 
he had retired as a data processor in 1995.  He reported that 
he occasionally smoked and drank alcohol.  Examination showed 
that his skin was dry and intact, with no lesions, and that 
no adenopathy was present.  His abdomen was soft, nontender 
and without organomegaly.  The assessment was sarcoid, under 
good control.  In May 2002, physical examination showed that 
sarcoidosis was stable, with no ocular involvement.  In 
October 2001, his breathing was base line, and he reported 
that he had been treated with topicals for a rash on both 
legs that was papular in nature.  His lungs were clear, with 
no wheezes, rales, or rhonchi.  No organomegaly was found, 
and a hyperpigmented diffuse macular rash was seen on both 
legs from the knees down  which resembled a fungal rash that 
is healing.  The claimant's sarcoidosis was noted to be 
clinically stable, and he indicated that he had not been 
treated for 8 years.  In October 2002, examination revealed 
that his lungs were clear, with no wheezes, rales, or 
rhonchi; no adenopathy or organomegaly was found, and his 
sarcoidosis was shown to be stable.  A CT scan of the thorax 
in June 2000 showed several small precarineal nodes and a 
tiny node in the right middle lobe, while on a repeat CT scan 
in October 2001, the node in the right middle lobe was not 
seen, while the pretracheal node was unchanged.  Tinea corpus 
of the legs was noted, and it was noted that pulmonary 
function tests and stress tests were normal.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in January 2003.


II.  Analysis

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by Supplemental 
Statement of the Case issued in January 2003, which informed 
them of VA's duty to notify them of the information and 
evidence necessary to substantiate the claims and to assist 
them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

That Supplemental Statement of the Case also notified 
informed the claimant and his representative of the issues on 
appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to 
service connection generally, the decisions reached, and the 
reasons and bases for those decisions.  That Supplemental 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal for service 
connection for a liver disorder and for a skin disorder on a 
direct basis or as residual to AO herbicide exposure has been 
obtained by the RO, and that VA's duty of notification to the 
claimant and his representative of required information and 
evidence and of its duty to assist them in obtaining all 
evidence necessary to substantiate those issues on appeal 
have been fully met.  The RO has obtained the claimant's 
complete service medical records, as well as all private or 
VA medical evidence identified by the claimant.  The claimant 
has been afforded a hearing before an RO Hearing Officer in 
March 1996, and he has declined a hearing before the Board.  
Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's January 1999 remand order and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the appeal as to those two issues.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
2000).


Service Connection Claims

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
sarcoidosis, when manifested to a compensable degree within 
the initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2002).



A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
or reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).




The United States Court of Appeals for Veterans' Claims 
(Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2000) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2000), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such evidence is not competent, it cannot be 
probative.  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  


A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Under the statutory and case law, it is clear that a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau 
and Brammer, supra.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich, 
supra.  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. Part 4, § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

Generally, a chronic, tropical, prisoner of war related 
disease, or a disease associated with exposure to certain 
herbicide agents listed in § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in Sec. 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a)

(e) Disease associated with exposure to certain herbicide 
agents.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne, . . .  Porphyria cutanea tarda, . . . . 
Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); [or] Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Note 1: The term "soft-tissue sarcoma" includes the 
following:

Adult fibrosarcoma, Dermatofibrosarcoma protuberans, 
Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
Rhabdomyosarcoma, Ectomesenchymoma, Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), Proliferating 
(systemic) angioendotheliomatosis, Malignant glomus tumor, 
Malignant hemangiopericytoma, Synovial sarcoma (malignant 
synovioma), Malignant giant cell tumor of tendon sheath, 
Malignant schwannoma, including malignant schwannoma with , 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, Malignant 
mesenchymoma, Malignant granular cell tumor, Alveolar soft 
part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of 
tendons and aponeuroses, Extraskeletal Ewing's sarcoma, 
Congenital and infantile fibrosarcoma, and Malignant 
ganglioneuroma.  38 U.S.C.A. §§ 501(a), 1116 (West 2000); 
38 C.F.R. §  


A. Liver Disability

The medical evidence in this case shows that the claimant's 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a liver disorder during his period 
of active service or on any of the inservice physical 
examinations conducted in connection with Medical Board 
proceedings in July 1966, October 1966, or March 1967, at 
which times laboratory tests, including stool, were 
unremarkable.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
March 1967, made no mention of a liver disorder.  The April 
1967 report of VA general medical examination disclosed no 
pathology involving the liver.  The record is silent for 
complaint, treatment, findings or diagnosis of a liver 
disability during the initial postservice year.

An Agent Orange data base examination in March 1986 noted 
that the claimant's abdomen was soft and without 
organomegaly, and there were abnormal liver findings.  A June 
1989 VA hospital summary disclosed no abnormalities of the 
liver or digestive system.  Liver function tests in February 
1991 were within normal limits.  A sonogram of the abdomen in 
March 1991 disclosed that the liver, spleen and pancreas was 
normal in size, and texture, without focal masses.  A 
hospital summary from The Methodist Hospital, dated in June 
1991, shows that the claimant was admitted with complaints of 
a mass in his chest, but denied any history of liver disease 
or hepatitis.  A February 1992 report from a private 
physician in Bay Ridge noted no evidence of a liver disorder.  
A VA Agent Orange screening examination in January 1995 
showed that the claimant's abdomen was soft and non-tender, 
with a palpable liver edge.  Liver function tests in January 
1995 were within normal limits, and liver function tests in 
March 1995 were also within normal limits.  A CT scan of the 
chest in April 1995 showed a fatty infiltration of the 
visualized portion of the liver. 

Private treatment records from Dr. E.H.P., a private 
physician, show that in December 1998, the claimant's abdomen 
was soft and non-tender, while in January 2000, the abdomen 
was soft, non-tender, and without organomegaly.  VA 
outpatient treatment records from the VAMC, Albany, show that 
in May and December 2000, the claimant's abdomen was soft, 
nondistended, without hepatomegaly.  In March 2001, his 
abdomen was soft, nontender and without organomegaly, while 
in October 2001, no organomegaly was found, and in October 
2002, no adenopathy or organomegaly was found.  



The Board finds that the current medical evidence of record 
fails to establish that the claimant currently has a liver 
disorder.  Instead, the record shows that multiple physical 
examinations have disclosed no organomegaly, while repeated 
liver function tests have consistently shown that those tests 
are within normal limits.  A fatty infiltrate of the liver 
was not shown during active service.  The only liver disease 
which may be presumptively established as residual to AO 
herbicide exposure is porphyria cutanea tarda, which has not 
been demonstrated or diagnosed in the claimant.  In the 
absence of objective clinical evidence showing current liver 
pathology, service connection for such is not warranted under 
any theory of benefit entitlement.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a liver disorder was not 
incurred in or aggravated by active service, and may not be 
presumed to be residual to AO herbicide exposure.   


B.  Skin Disability

The medical evidence with respect to this issue shows that 
the claimant was noted to have psoriasis of the elbow and 
knee on service entrance examination in January 1992.  His 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a skin disorder during his period of 
active service or on any of the inservice physical 
examinations conducted in connection with Medical Board 
proceedings in July 1966, October 1966, or March 1967.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
March 1967, made no mention of a skin disorder.  The record 
is silent for complaint, treatment, findings or diagnosis of 
a skin disorder during the initial postservice year.

VA outpatient treatment records from the VAMC, Brooklyn, 
dated from March 1986 to June 1989, show that the claimant 
was seen in March 1986 with complaints of being exposed to AO 
herbicide, and cited a history of dermatitis behind his ears, 
and on his neck and scrotum.  Examination revealed a 
seborrheic dermatitis behind the ears and contact dermatitis 
of the wrist.  An Agent Orange data base examination in March 
1986 noted that the claimant offered a history of a skin rash 
for four years (i.e., since March 1982), and a mild 
seborrheic dermatitis and contact dermatitis was noted behind 
the ears and on the left wrist.  In May 1986, small, diffuse 
scaly patches were noted at the bridge of the nose and 
diffusely behind the ears.  A VA hospital admission summary, 
dated in June 1989, showed erythematous scales on the elbows.  

An undated letter from Dr. M.W., a private dermatologist, 
stated that the claimant was seen in February and March 1991 
for neurodermatitis of the ankles and elbows, and treated 
with Topicort Cream, an Actiderm pad, and intralesional 
steroids.  Private treatment records from Dr. G.C.B., dated 
from March to June 1991, showed that in March 1991, the 
claimant underwent an excisional biopsy of the right groin 
lymph node.  

In July 1994, 27 years after final service separation, the 
claimant first sought service connection for skin problems, 
claimed on a direct basis or as residual to Agent Orange 
herbicide exposure while serving in the Republic of Vietnam.  

A January 1995 AO data base examination showed no 
abnormalities of the skin.  Private treatment records from 
Dr. S.J.R., dated from January to May 1995, show that in 
January 1995, a small soft tissue mass was seen in the 
subcutaneous tissue of the left forearm.  A surgical 
pathology report of a left forearm lesion in March 1995 
showed a diagnosis of lipoma.  

Private treatment records from Dr. E.H.P., a private 
physician, dated from September 1998 to January 2000, show 
that in January 2000, healed scars from infected epidermal 
cysts of the back were noted.  The impression was status post 
healed scars from infected epidermal cysts of the back.  

VA outpatient treatment records from the VAMC, Albany, dated 
from May 2000 to October 2002, show that the claimant was 
seen in May 2000, at which time he offered a history of lymph 
node biopsy of the right groin in 1991, and a left epidermal 
cyst in 1998.  Examination of his skin showed no suspicious 
lesions or evidence of lymphadenopathy.  The claimant was 
again seen in March 2001, and examination showed that his 
skin was dry and intact, with no lesions, and that no 
adenopathy was present.  In October 2001, he reported that he 
had been treated with topicals for a rash on both legs that 
was papular in nature.  A hyperpigmented diffuse macular rash 
was seen on both legs from the knees down which resembled a 
fungal rash that was healing.  In October 2002, tinea corpus 
of the legs was noted.  

The record in this matter shows that a skin disorder, 
diagnosed as psoriasis, was noted at service entry, and thus 
clearly preexisted service.  However, a skin disorder was not 
manifested during active service, within the initial 
postservice year, or at any time prior to March 1986, 19 
years after final service separation, when the claimant dated 
the onset of that problem to March 1982.  Examination 
revealed a seborrheic dermatitis behind the ears and contact 
dermatitis of the wrist.  In May 1986, small, diffuse scaly 
patches were noted at the bridge of the nose and diffusely 
behind the ears.  A VA hospital admission summary, dated in 
June 1989, showed erythematous scales on the elbows.  more 
than

Based upon the foregoing, the Board finds that a skin 
disorder was not manifested during active service, within the 
initial postservice year, or at any time prior to March 1986.  
In addition, there is no demonstration or diagnosis of 
chloracne or other acneform disease consistent with 
chloracne, the only skin disorder which may be presumptively 
service-connected as a residual of AO herbicide exposure.  
Accordingly, service connection for a skin disorder on a 
direct basis or as residual to AO herbicide exposure is not 
warranted.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder on a direct basis or 
as residual to AO herbicide exposure is denied.

Service connection for a skin disorder on a direct basis or 
as residual to AO herbicide exposure is denied.  


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


